Name: Commission Regulation (EEC) No 2755/81 of 22 September 1981 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 9 . 81 Official Journal of the European Communities No L 269/9 COMMISSION REGULATION (EEC) No 2755/81 of 22 September 1981 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 25 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 September 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . No L 269/ 10 Official Journal of the European Communities 24. 9 . 81 ANNEX Code NIMEXE CCT heading No Amount of unit values per 100 kg net code Description Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 1 07.01-15 J 07.01 All New potatoes 774 147-99 47-22 113-11 12-91 23 487 52-52 10-20 1.2 , 07.01-31 1 07.01-33 ] 07.01 D I Cabbage lettuce 3 261 626-23 199-27 474-24 54-52 99 122 221-65 42-46 1.3 07.01-451 07.01-47 J 07.01 F II Beans of the species Phaseolus 1 129 215-81 68-87 164-95 18-83 34 251 76-60 14-88 1.4 ex 07.01-54 ex 07.01 G II Carrots 678 129-70 41-38 99-13 11-31 20 584 46-03 8-94 1.5 ex 07.01-59 ex 07.01 G IV Radishes 2 382 457-47 145-57 346-44 39-82 72 411 161-91 31-09 1.6 07.01-63 ex 07.01 H Onions (other than sets) 287 55-03 17-49 42-00 4-80 8 879 19-38 4-20 1.7 07.01-67 ex 07.01 H Garlic 9 923 1 902-42 604-69 1 452-22 165-99 306 976 670-08 145-33 1.8 07.01-71 07.01 K Asparagus 17 582 3 370-93 1 071-46 2 573-22 294-13 543 938 1 187-34 257-52 1.9 07.01-73 07.01 L Artichokes 1 578 303-06 96-43 229-51 26-38 47 970 107-26 20-60 1.10 07.01-75 1 07.01-77 f 07.01 M Tomatoes 1 162 222-83 70-83 170-10 19-44 35 957 78-49 17-02 1.11 07.01-81 1 07.01-82 f 07.01 P I Cucumbers 786 150-79 47-93 115-10 13-15 24 331 53-11 11-51 1.12 07.01-93 07.01 S Sweet peppers 1 191 228-46 72-62 174-40 19-93 36 866 80-47 17-45 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 1 193 228-90 72-75 174-73 19-97 36 936 80-62 17-48 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 887 169-30 54-06 128-53 14-84 26 842 60-12 11-94 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 327 254-88 81-10 193-02 22-19 40 343 90-21 17-32 2.1 08.01-31 ex 08.01 B Bananas, fresh 1 688 323-70 102-89 247-10 28-24 52 233 114-01 24-72 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 494 94-24 30-09 71-84 8-23 14 976 33-41 6-45 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 3 371 646-43 205-47 493-45 56-40 104 309 227-69 49-38 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 6 379 1 223-10 388-77 933-66 106-72 197 361 430-81 93-43 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 1 970 377-56 120-01 287-06 32-91 59 229 133-16 26-47 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines , Navelates , Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1 947 373-32 118-66 284-97 32-57 60 239 131-49 28-51 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 642 314-96 100-11 240-42 27-48 50 822 110-93 24-06 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 593 113-60 36-10 86-37 9-90 17 821 40-06 7-96 2.6.2 08.02-31  Mandarins and Wilkings 1 236 237-41 75-54 179-79 20-66 37 578 84-03 16-13 2.6.3 08.02-32  Clementines 785 150-79 47-98 114-19 13-12 23 867 53-37 10-25 2.6.4 08.02-34 ] 08.02-37 I  Tangerines and others 1 926 369-30 117-38 281-90 32-22 59 591 130-07 28-21 24. 9 . 81 Official Journal of the European Communities No L 269/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 2 459 471-60 149-90 360-00 41-15 76 098 166-11 36-02 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 695 324-99 103-30 248-08 28-35 52 442 114-47 24-82 2.8.2 ex 08.02-70  pink 2 365 453-53 144-15 346-20 39-57 73 183 159-74 34-64 2.9 08.04-11 08.04-19 08.04 A I Table grapes 2 073 397-61 126-38 303-52 34-69 64 159 140-05 30-37 08.04-23 2.10 08.06-13 08.06-15 08.06 All Apples 1 170 224-42 71-33 171-31 19-58 36 214 79-05 17-14 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 1 601 307-09 97-61 234-41 26-79 49 552 108-16 23-46 08.06-38 2.12 08.07-10 08.07 A Apricots 1 794 346-11 110-47 265-12 30-19 55 117 122-65 24-02 2.13 ex 08.07-32 ex 08.07 B Peaches 3 039 582-76 185-23 444-85 50-85 94 036 205-26 44-52 2.14 ex 08.07-32 ex 08.07 B Nectarines 3 032 584-89 186-68 448-02 51-03 93 140 207-27 40-60 2.15 08.07-51 I 08.07 C08.07-55 f Cherries 3 482 667-04 212-02 507-17 58-15 104 643 235-27 46-77 2.16 08.07-71 1 08.07-75 f 08.07 D Plums 1 764 338-26 107-52 258-21 29-51 54 583 119-14 25-84 2.17 08.08-11 I 08.08 A Strawberries08.08-15 j 4 475 858-09 272-75 655-03 74-87 138 463 302-24 65-55 2.18 08.09-11 ex 08.09 Water melons 407 78-21 24-86 59-70 6-82 12 621 27-55 5-97 2.19 08.09-19 ex 08.09 Melons (other than water melons) 1 857 356-16 113-20 271-87 31-07 57 470 125-45 27-20 2.20 ex 08.09-90 ex 08.09 Kiwis 9 823 1 883-43 598-65 1 437-72 164-34 303 912 663-40 143-88